Case 8:20-cv-01740-JLS-KS Document 17 Filed 04/12/21 Page 1 of 1 Page ID #:31




  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
      DANIELLE PAIN,                         ) Case No. 8:20-cv-01740-JLS-KS
 11                                          )
 12
            Plaintiff,                       ) [PROPOSED] JUDGMENT OF
                                             ) REMAND
 13                v.                        )
 14                                          )
      ANDREW SAUL,                           )
 15   Commissioner of Social Security,       )
 16                                          )
            Defendant.                       )
 17
                                             )
 18
 19         The Court having approved the parties’ Stipulation to Voluntary Remand
 20   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 21   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
 22   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
 23   DECREED that judgment is entered in favor of Plaintiff and against Defendant.
 24   The final decision of the Commissioner is reversed, and the above-captioned action
 25   is remanded to the Commissioner of Social Security for further proceedings
 26   consistent with the Stipulation to Remand.
 27         DATED: April 12, 2021           ___________________________________
 28                                              JOSEPHINE L. STATON
                                              UNITED STATES DISTRICT JUDGE


                                             -1-
